People v Boyd (2021 NY Slip Op 02713)





People v Boyd


2021 NY Slip Op 02713


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (608/08) KA 05-01153.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vPRESTON BOYD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied and motion for leave to appeal to the Court of Appeals held for determination by a Justice of this Court.